*199On Rehearing.
Per Curiam.
Tlie court did not overlook any oí the contentions of the plaintiff in error. A single motion to vacate a judgment by default and to allow the filing of pleas tendered with the motion was denied by the trial court; and as no showing was made for vacating the default judgment the denial of the motion was proper, especially where the pleas are defective. See Garlington v. Priest, 13 Fla., 559; Benedict v. W. T. Hadlow, 52 Fla., 188, 42 South. Rep., 239, Hocker v. Forrester, 53 Fla. 392, 43 South. Rep., 241.
A rehearing is denied.
Whitfield, C. J., and Shackleford and Cockrell, J. J. concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion. .